          Case 1:19-cv-09908-AT Document 38 Filed 07/01/20 Page 1 of 2




                                                                                    7/1/2020




                                                                       Erin M. Sales
July 1, 2020                                                           direct dial: 407.649.4020
                                                                       esales@bakerlaw.com

VIA EMAIL
(TORRES_NYSDCHAMBERS@NYSD.USCOURTS.GOV)
AND ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   Victor Lopez and On Behalf of All Other Persons Similarly Situated v. Yard House
       USA, Inc.; Case No. 1:19-cv-09908

Dear Judge Torres:

       The Parties in the above referenced case respectfully request that discovery be stayed
pending a decision by the United States Court of Appeals for the Second Circuit in several
appeals of dismissals of nearly identical cases.

        By way of background, Plaintiff filed his Complaint on October 25, 2019. (Doc. 1). The
Court held an initial pretrial conference on February 6, 2020, and issued the Case Management
and Scheduling Order that same day. (Docs. 15, 18). Defendant filed a Motion to Dismiss on
March 2, 2020. (Docs. 24–25). Plaintiff then filed an Amended Complaint on March 6, 2020.
(Doc. 26). Pursuant to Section III of Your Honor’s Individual Rules of Practice in Civil Cases
Defendant filed a letter to the Court outlining the basis for Defendant’s proposed Motion to
Dismiss the Amended Complaint on March 19, 2020. (Doc. 27). Plaintiff filed his letter in
opposition to Defendant’s proposed Motion to Dismiss the Amended Complaint that same day.
(Doc. 29). Then on May 19, 2020, the Parties filed a motion to extend the discovery deadlines in
light of the COVID-19 pandemic. (Doc. 29). The Court granted the motion to extend the
discovery deadlines on May 20, 2020, thereby extending the deadline for fact discovery to
October 6, 2020, and the deadline for expert discovery to October 20, 2020. (Doc. 30). The Court
also issued an order on May 20, 2020, directing Defendant to file its Motion to Dismiss the
Amended Complaint by June 10, 2020. (Doc. 31). Accordingly, Defendant filed its Motion to
Dismiss the First Amended Complaint on June 9, 2020. (Docs. 33–34). Plaintiff’s filed his
Case 1:19-cv-09908-AT Document 38 Filed 07/01/20 Page 2 of 2
